NO. 07-03-0129-CR
                                  NO. 07-03-0130-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                   MARCH 29, 2005

                         ______________________________


                    TIMOTHY LAWRENCE MOORE, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

       NOS. 32,672-C & 32,670-C; HONORABLE PATRICK A. PIRTLE, JUDGE

                        _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Pursuant to pleas of guilty, on May 9, 1997, appellant was granted deferred

adjudication in cause number 32,672-C for burglary of a habitation and in cause number

32,670 for aggravated robbery and placed on community supervision for six years and ten

years plus $2000 restitution, respectively. After hearing evidence on the State’s amended
motions to proceed with adjudications of guilt, on January 17, 2003, the trial court

adjudicated appellant guilty of both offenses and punishment was assessed at 40 years

confinement.


       The clerk’s records in these appeals reflect that the trial court entered certifications

of defendant’s right to appeal in which it certified these cases were plea bargain cases with

no right of appeal. By letter dated February 28, 2005, this Court notified appellant’s

counsel that the certifications indicate no right of appeal and requested a response by

March 15, 2005, noting that failure to file amended certifications showing a right of appeal

or failure to provide other grounds for continuing the appeals would result in dismissal. See

Tex. R. App. 25.2(a)(2) & (d); Stowe v. State, 124 S.W.3d 228, 232 (Tex.App.–El Paso

2003, no pet.). Counsel did not respond and no amended certifications indicating a right

to appeal have been filed in a supplemental record. Thus, we dismiss these appeals.


       Accordingly, these appeals are dismissed.


                                           Don H. Reavis
                                             Justice


Do not publish.




                                              2